



Exhibit 10.1
 
FOURTH AMENDMENT TO
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Fourth Amendment”) is executed and agreed to by and between Carriage Services,
Inc., a Delaware corporation (the “Company”), and Melvin C. Payne “Employee”),
effective as of February 20, 2019 (the “Amendment Effective Date”).
WHEREAS, the Company and Employee have heretofore entered into that certain
Second Amended and Restated Employment Agreement, dated effective as of March
14, 2012 and amended by the First Amendment (dated effective as of March 3,
2014), and further amended by the Second Amendment (dated effective as of March
21, 2017) and the Third Amendment (dated effective as of May 12, 2017) (as
amended, the “Agreement”); and
WHEREAS, the Company and Employee desire to amend the Agreement in certain
respects.
NOW, THEREFORE, in consideration of the premises set forth above and the mutual
agreements set forth herein, the Company and Employee hereby agree that the
Agreement shall be amended as hereafter provided, effective as of the Amendment
Effective Date:
1.Section 2.1 of the Agreement shall be deleted in its entirety and the
following shall be substituted therefor:
“2.1    Term. Unless sooner terminated pursuant to other provisions hereof, the
Company agrees to employ Employee for the period beginning on February 20, 2019
and ending on March 31, 2024 (the “Employment Period”).”
2.Section 3.1 of the Agreement shall be deleted in its entirety and the
following shall be substituted therefor:
“3.1    Base Salary. During the period that he is employed hereunder, Employee
shall receive an annualized base salary of $777,000 (the “Base Salary”).
Employee's Base Salary will be reviewed annually, and any increase thereof shall
remain in the sole discretion of the Board, acting through its Compensation
Committee (the “Compensation Committee”). Employee's Base Salary shall be paid
in equal installments in accordance with Company's standard policy regarding
payment of compensation to similarly situated employees, but no less frequently
than monthly."
3.Except as expressly modified by this Fourth Amendment, the terms of the
Agreement shall remain in full force and effect and hereby are confirmed and
ratified.


[Remainder of Page Intentionally Blank; Signature Page Follows]











--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed and delivered this Fourth
Amendment as of the date set forth above.
                                signaturepagea01.jpg [signaturepagea01.jpg]



